Judgment, Supreme Court, New York County (Ira Beal, J.), rendered April 30, 2001, convicting defendant, after a jury trial, of burglary in the second degree and grand larceny in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 16 years to life, unanimously affirmed.
*291The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that defendant was not licensed or privileged to enter the victim’s apartment at the time of the crime, and that defendant was aware of this fact. Concur—Buckley, P.J., Nardelli, Saxe and Marlow, JJ.